IN THE COMMONWEALTH COURT OF PENNSYLVANIA

In the Matter of the Nomination                 :
Papers of Mark Mlinarich,                       :
Independent Candidate for                       :
Magisterial District Judge                      :   No. 949 C.D. 2021
05-3-04                                         :   Argued: September 13, 2021
                                                :
Appeal of: Scott Butler                         :


BEFORE:       HONORABLE RENÉE COHN JUBELIRER, Judge


OPINION BY
JUDGE COHN JUBELIRER                                FILED: September 17, 2021


       Scott Butler (Objector) appeals from the August 18, 2021 Order of the Court
of Common Pleas of Allegheny County (trial court) that denied Objector’s Petition
to Set Aside the Nomination Papers (Petition) of Mark Mlinarich (Candidate), who
is seeking to appear on the November 2, 2021 General Election ballot as an
Independent candidate for Allegheny County Magisterial District Judge District 05-
3-04 (District Judge). At issue are whether Sections 951.1 and 951(e)(6) of the
Pennsylvania Election Code (Election Code),1 25 P.S. §§ 2911.1, 2911(e)(6), require
Candidate’s removal from the ballot. Section 951.1 provides that

       [a]ny person who is a registered and enrolled member of a party during
       any period of time beginning with thirty (30) days before the primary
       and extending through the general or municipal election of that same
       year shall be ineligible to be the candidate of a political body in a
       general or municipal election held in that same year . . . .


       1
        Act of June 3, 1937, P.L. 1333, as amended, 25 P.S. §§ 2911(e)(6), 2911.1. Section 951.1
was added by Section 3 of the Act of July 12, 1980, P.L. 649, No. 134 (Act 134). Section 2 of Act
134 amended Section 951(e) to add Subsection (e)(6).
25 P.S. § 2911.1 (30-day requirement). Section 951(e)(6) requires that, appended to
each nomination paper, shall be an affidavit swearing that the candidate “was not a
registered and enrolled member of a party thirty (30) days before the primary held
prior to the general or municipal election in that same year.” 25 P.S. § 2911(e)(6).
In denying the Petition, the trial court found these provisions to be inapplicable to
Candidate, who was not a “sore loser” because he had not been a candidate during
the May 18, 2021 Primary Election, and Candidate had detrimentally relied on the
statements of the Ballots & Returns Manager (Manager) of the Allegheny County
Elections Division (Elections Division), who told him incorrectly that the Act of
October 31, 2019, P.L. 552, No. 77 (Act 77), changed the 30-day requirement to 15
days.
        On appeal, Objector argues that, because Candidate was a registered member
of a party until 20 days before the primary, Candidate did not meet the 30-day
requirement set forth in Section 951.1, and is, therefore, “ineligible to be the
candidate of a political body,” 25 P.S. § 2911.1, and Candidate cannot rely on the
misinformation from the Elections Division to overcome this ineligibility. Objector
also argues that Candidate’s Affidavit contains a material falsehood in that
Candidate swore that he was not a registered member of a party 30 days before the
primary and is eligible for the office, neither of which are true, which makes the
Affidavit invalid and void and nullifies Candidate’s Nomination Papers.

        I.    Background
        A. Factual Background
        The facts of this matter are not in dispute. On August 9, 2021, Objector filed
the Petition. (Original Record (O.R.) Item 1.) In the Petition, Objector stated that
Candidate filed Nomination Papers as an Independent candidate for District Judge


                                           2
with the Allegheny County Board of Elections (Board) and filed a signed Political
Body Candidate’s Affidavit (Affidavit) with the Board on July 27, 2021 (Petition ¶¶
4, 5; Exhibit (Ex). 2.) Candidate’s Affidavit stated, in relevant part: “[I]f I am a
candidate for election at a general or municipal election[,] I shall not be a registered
and enrolled member of a political party at any time during the period of [30]
days prior to the primary . . . .” (Id. ¶ 6 (quoting Ex. 2) (emphasis added).)
Objector asserted that Candidate “was a registered and duly enrolled member of a
political party . . . within [30] days of the May 18, 2021 primary election.” (Id. ¶ 9.)
Objector submitted that Candidate did not change his voter registration until April
28, 2021. (Id. ¶ 10.) Objector asserted that 30 days before the May 18, 2021 primary
was April 18, 2021, a Sunday, making Candidate’s last day to disaffiliate from a
political party Monday, April 19, 2021. (Id. ¶ 11 (citing In re Nomination Papers of
Lahr, 842 A.2d 327, 330 (Pa. 2004)).) Accordingly, Objector contended that
Candidate is ineligible to be a political body candidate in the November 2, 2021
General Election. (Id. ¶ 12.) Objector also alleged that Candidate’s Affidavit
materially misrepresented that Candidate was eligible for the office sought and had
not been “a registered and enrolled member of a political party at any time during
the period of [30] days prior to the primary,” which rendered the Affidavit invalid.
(Id. ¶¶ 13-14.) For these reasons, Objector requested the trial court sustain the
objections and strike Candidate’s Nomination Papers.
      The trial court held a hearing on August 16, 2021, where Candidate appeared
pro se and Objector was represented by counsel. (See Hearing Transcript (H.T.) at
3.) Candidate testified that he had spoken to Manager of the Elections Division
regarding the procedures and protocols for disaffiliating and that Manager had stated
that Candidate “was able to disaffiliate by May 3rd,” or 15 days prior to the May 18,



                                           3
2021 primary election, “from a political party and act as a candidate for nomination
in the upcoming election[.]” (Id. at 11.) Citing the recent statutory changes to the
deadline for receipt of voter registration applications from 30 days to not later than
15 days before the election under Section 1231 of the Election Code, 25 P.S. § 3071,
added by Section 4 of Act 77,2 Candidate further believed that “there’s a reasonable
expectation from a registered voter that the 30-day window [to disaffiliate] has been
replaced by a 15-day window before the primary” such that “a voter can register 15
days prior to the primary and a registered voter can disaffiliate or change parties
within 15 days of a primary as per Act 77.” (Id. at 12.) Candidate did not dispute
the accuracy of the dates that Candidate was supposed to disaffiliate and actually did
disaffiliate. (Id. at 13.) Again, citing to Section 1231(b)(1), Candidate asserted:
“Subsection B and Citation 1 basically says [sic] that the ballot voter registration
application is received by the appropriate commission not later than 15 days before
the election.” (Id. at 15-16.) Candidate maintained that the General Assembly “is
holding a political candidate body [sic] at a higher standard and a higher burden to
disaffiliate from a political party of 30 days before a primary election, instead of the
outlined legislation of 15 days for a non[-]candidate[.]” (Id. at 16.) However,
Candidate acknowledged that “all of the documentation that was given to” Candidate
“seems to be reverting back to the old legislation where a voter or a candidate to
disaffiliate from a political party had 30 days.”          (Id. at 11-12.)     Conversely,
Candidate introduced the 2021 Election Calendar and argued that it stated that May
3, 2021, was “the last day to register before the primary election and . . . the last day
to change party enrollment for a non[-]partisan enrollment before the primary . . . .”

       2
        Act 77 repealed former Section 1326 of the Voter Registration Act, former 25 Pa.C.S.
§ 1326, which set forth the previous 30-day deadline for voter registration. Section 1231 was
amended by Section 7 of the Act of March 27, 2020, P.L. 41.


                                             4
(Id. at 17.) Candidate, therefore, submitted that he should have had the ability to
change party enrollment by May 3, 2021, which was 15 days prior to the primary.
(Id.)
        Manager agreed that she spoke with Candidate and exchanged emails with
Candidate regarding when he had to change his registration in order to run as a
political body candidate, which she believed was by May 3, 2021. (Id. at 24-25, 27.)
On cross-examination, Objector asked Manager about the time frame of these
conversations with Candidate, and Manager replied that an oral conversation took
place on April 22, 2021, and the email exchange occurred on April 23, 2021. (Id. at
25-26.)
        Candidate asserted that he also signed the Affidavit in reliance on Manager’s
erroneous advice.         (Id. at 28-29.)     Candidate further stated that, at “the time
[Candidate] had signed the [A]ffidavit,” Candidate “did not knowingly or willfully
try to misrepresent any” fact but relied on Manager’s advice. (Id. at 11-12, 29.) The
trial court on the record stated that the trial court did not believe Candidate tried to
misrepresent any fact knowingly or willfully in the Affidavit. (Id. at 29.)
        The trial court denied Objector’s Petition in its August 18, 2021 Order. (O.R.
Item 2.) The trial court first determined that Objector’s reliance on In re Guzzardi,
99 A.3d 381, 386 (Pa. 2014), for the proposition that Pennsylvania courts may not
mitigate statutory provisions through equity, was misplaced because that matter
concerned a provision of the Public Official and Employee Ethics Act (Ethics Act),3
not the Election Code. The trial court further distinguished In re Guzzardi because
the Ethics Act provision at issue included language stating that the failure of a
candidate to file a statement of financial interest was a fatal defect, and Section 951.1


        3
            Act of October 15, 1998, P.L. 729, as amended, 65 Pa.C.S. §§ 1101–1113.


                                                 5
does not contain similar language. The trial court also determined that Candidate’s
reliance on the advice from Manager was reasonable, non-negligent, and supported
the Petition’s denial. (O.R. Item 2 (citing Appeal of Fairview Assocs., Inc., 433 A.2d
929, 930 (Pa. Cmwlth. 1981), and In re Nomination Papers of Kim D. Williams (Pa.
Cmwlth., No. 412 C.D. 2019, filed April 17, 2019)).)
      Objector filed a Motion for Reconsideration and brief in support, which the
trial court denied. (O.R. Items 3-5.) Objector then appealed to this Court. Upon
Objector’s appeal, this Court, on August 30, 2021, directed the trial court to issue an
opinion pursuant to Pennsylvania Rule of Appellate Procedure 1925(a), Pa.R.A.P.
1925(a) (Rule 1925(a) Opinion).

      B. Trial Court’s Rule 1925(a) Opinion
      The trial court filed its Rule 1925(a) Opinion, explaining its decision. First,
the trial court explained that Act 77’s changes, while not dispositive, were “relevant
to context of the facts of this case, and that its specific provisions led to an
understandable mistake by [Manager] . . . .” (Rule 1925(a) Opinion (Op.) at 4.)
Moreover, the trial court explained that while Objector “appear[ed]” to violate
Section 951.1’s 30-day requirement, “that subsection was never intended to apply in
the first place.” (Id.) Specifically, the trial court stated: “Section [951]’s clear intent
was to force a political candidate to choose between the primary route and the
nomination route to the general election ballot and to prevent a losing primary
candidate from filing nomination papers.” (Id. at 5 (citing Baronett v. Tucker, 365
A.2d 179, 181 (Pa. Cmwlth. 1976)).) Quoting our Supreme Court’s decision in In
re Nomination Papers of Scroggin, 237 A.3d 1006, 1018-19 (Pa. 2020), the trial
court determined that “[t]he purpose of this provision as applied to nomination
papers is to identify and disqualify so-called ‘sore-loser’ candidacies, i.e., those


                                            6
individuals who unsuccessfully attempted to secure the nomination of a political
party before filing nomination papers as a candidate of a political body.” (Id.
(emphasis omitted).) Thus, the trial court concluded, Section 951 does not apply
because Candidate was not a candidate in a prior primary and was, therefore, not a
“sore loser.” (Id. at 5-6.) This conclusion, the trial court reasoned, was supported
given “that [Section 951](e)(5)4 and (6) . . . inherently prohibit[ed] a candidate from
being a ‘sore loser’” and that “[e]very single case dealing with Section [951]
involve[d] . . . a ‘sore loser’ candidate attempting to run twice.” (Id. at 6.)
       From this, the trial court reasoned that the word “candidates” in the title of
Section 951.1, “Limitation on eligibility of candidates,” indicated that this section
applied only to “those people who have already been candidates in the primary. Thus
[Section 951].1 establishes a 30-day pre-primary disaffiliation choice deadline for
only those people who have been primary candidates if they wish to proceed as an
independent versus a political party candidate.” (Id. (emphasis omitted).) The trial
court held that its “reading of the statute is consistent with the affidavit requirements
found in [Section 951](e)(5) and (6), which inherently prohibits a candidate from
being a ‘sore loser.’” (Id.) As such, the trial court concluded that the legislative
intent of Section 951.1, and the use of the words “limitations” and “candidates” in
the title, “was to expressly codify the pre-primary disaffiliation affidavit
requirements inherently established in [Section 951](e)(5) and (6) for ‘sore[ ]losers’,
and not for candidates like [Candidate].” (Id.)




       4
          Section 951(e)(5) requires that a candidate attest in the affidavit that “his name has not
been presented as a candidate by nomination petitions for any public office to be voted for at the
ensuing primary election, nor has he been nominated by any other nomination papers filed for such
office[.]” 25 P.S. § 2911(e)(5).


                                                 7
      The trial court cited In re Cohen for Office of Philadelphia City Council-at-
Large, 225 A.3d 1083 (Pa. 2020), as an example of a situation where our Supreme
Court has held that a candidate is not a “sore loser” and can “run as an independent[]”
despite having campaigned and circulated nominating petitions if the candidate
voluntarily withdraws from the primary, either as of right or via judicial approval.
(Id. at 7.) Having concluded that Section 951.1 did not apply, the trial court
analogized Candidate’s situation to that of the special election candidate in In re
Nomination Papers of Smith, 431 A.2d 1096 (Pa. Cmwlth. 1981), rev’d, 430 A.2d
1156 (Pa. 1981), who had changed his registration after circulating nomination
papers as an independent candidate. In In re Smith, the trial court explained, this
Court removed the candidate from the ballot holding that the candidate was not a
“candidate” for purposes of a third-party nomination until the change of registration
and, therefore, any signatures received prior to that change could not be counted,
which left the candidate without enough signatures. (Id. at 8.) Extrapolating from
the holding in In re Smith, the trial court held that Candidate “simply had to
disaffiliate prior to circulating his nomination papers to run as an independent[,]”
and, having done so, Candidate could remain on the ballot. (Id.)
      The trial court next concluded that its decision to deny the Petition was
supported by Candidate’s reasonable and non-negligent reliance on the advice from
Manager. (Id. at 9 (citing Appeal of Fairview Assocs., Inc., 433 A.2d at 930, and In
re Williams, slip op. at 8-10).) Because “the ‘sore loser’ provisions simply d[id] not
apply to the facts of this case,” the trial court determined that there was “no equity
issue” and that the holdings of In re Guzzardi and In re Scroggin, which preclude a
court from using its equitable powers to deviate from the plain language of the
Election Code, did not prevent the trial court from acting here. (Id.) Finally, the



                                          8
trial court noted that it had found Candidate truthful in regard to Candidate believing
that the boilerplate language of the Affidavit had not been changed to reflect
Candidate’s perceived change to the 30-day requirement. (Id. at 10.) Therefore, the
trial court held that Objector’s assertion that Candidate had committed a crime in
attesting to false information, as raised in Objector’s Motion for Reconsideration,
was frivolous. (Id. at 10.)

       II.   Parties’ Arguments
       A. Objector’s Arguments
       On appeal, Objector contends that, pursuant to express mandates of Sections
951.1 and 951(e)(6), Candidate is ineligible to be a political body candidate for
District Judge because Candidate was “a registered and enrolled member of a party
during any period of time beginning with thirty (30) days before the [P]rimary.” 25
P.S. § 2911.1. Objector asserts that the trial court erred in its interpretation of the
Election Code by relying on: (1) Section 951(e)(5) rather than Section 951(e)(6);
and (2) cases that did not involve Section 951.1 and 951(e)(6), namely Baronett, 365
A.2d at 180 (decided before those sections were added to the Election Code); Cohen,
225 A.3d at 1084, 1085 n.1 (case did not involve “a general election political body
candidate’s failure to disaffiliate at least 30 days prior to the primary”); and In re
Smith, 431 A.2d at 1097 (case concerned “a political body candidate’s eligibility for
special election, rather than the general election[.]”). (Objector’s Brief (Br.) at 30-
32.)
       Objector also argues that Act 77 did not make any relevant changes to the
Election Code. Objector maintains that while Act 77 “changed the Commonwealth’s
mail-in voting system and vastly expanded the option for Pennsylvanians to vote by
mail[,] [i]t did not change the relevant provisions o[f] the statute related to the


                                          9
nomination of political body candidates[,] [] the affidavit requirements for those
candidates[,] or the [] disaffiliation deadline for political body candidates[.]” (Id. at
17.) At oral argument, Objector emphasized that Section 951.1’s express 30-day
requirement is unambiguous and, as such, the Court should ascertain the legislative
intent by the plain language rather than looking to the statute’s purpose.
      Objector therefore asserts that, given the plain and unambiguous language of
Section 951.1, Candidate cannot legally or factually rely on the incorrect information
received from Manager to overcome those mandates. Factually, Objector argues
that Candidate’s reliance on the incorrect information did not cause Candidate to
miss the deadline because the evidence of record establishes that Candidate did not
seek advice about the 30-day requirement until April 22, 2019, two days after the
start of the 30-day period. Thus, Objector contends, Candidate cannot rely on that
after-the-fact communication to justify that he was a member of a party 30 days
before the primary. (Id. at 29-30.)
      Legally, Objector maintains that, contrary to the trial court’s determination,
“erroneous guidance from . . . the county board of elections cannot nullify the
express provisions of the Election Code.” (Id. at 22-23 (quoting In re Scroggin, 237
A.3d at 1021) (emphasis omitted).) Because the requirements of Section 951.1 are
express provisions, Objector argues, the trial court erred in concluding that In re
Guzzardi and Section 951.1 were inapplicable. Objector posits that our Supreme
Court in In re Scroggin “made clear that [In re] Guzzardi is not limited to the Ethics
[Act] and . . . applies to the Election Code” by applying In re Guzzardi to a challenge
under the Election Code. (Id. at 25.) Objector further argues that the trial court’s
reliance on Appeal of Fairview Associates, Inc. was also in error, as that case “did
not involve an ‘express provision’ of the Election Code,” while Section 951.1 is an



                                           10
express provision that sets forth a requirement for a candidate’s eligibility, through
the use of “shall,” with which the failure to comply “should not be remedied by
equitable principles.” (Id. at 25-26.) Objector asserts that the trial court’s reliance
on In re Williams is similarly erroneous because the Court there considered a
provision that contained uncertainty, since the Election Code did not expressly state
at what county office a statement of financial interest should be filed for a multi-
municipality magisterial district justice, and the challenged candidate “did
everything reasonably possible to determine the correct filing location.” (Id. at 27-
28 (quoting In re Williams, slip op. at 8).) Here, Objector argues, Candidate did not
do everything reasonably possible to determine the deadline before which Candidate
had to disaffiliate from the political party, and which was clear from the express
provision of the statute and the written guidance he had from the Elections
Department. Objector maintains that any erroneous advice Candidate received
cannot operate to nullify that express provision, particularly where Candidate did
not start to even inquire about those requirements until after the date had passed. (Id.
at 23-24 (citing 25 P.S. § 2911.1).)
      Objector additionally argues that the trial court’s Order should be reversed,
and Candidate should be removed from the ballot, because Candidate falsely swore
that he was eligible to be a candidate for office and not a registered member of any
party 30 days preceding the primary, thereby making the Affidavit invalid and void.
Under In re Nomination Petition of Keith M. Cianfrani, 359 A.2d 383, 384 (Pa.
1976), and In re Nomination Petition of John R. Pippy, 711 A.2d 1048, 1054 (Pa.
Cmwlth. 1998), Objector argues, “an affidavit that includes sworn facts that were
not true when the affidavit was executed renders the nomination [papers] materially
defective and void, such that the nomination [papers] may be set aside.” (Objector’s



                                          11
Br. at 11.) Objector posits that “sworn affidavits are to [e]nsure the legitimacy of
information crucial to the election process” and “a false affidavit ‘must be at least
equated with the failure to execute an affidavit.’” (Id. at 11-12 (quoting Petition of
Cianfrani, 359 A.2d at 384).) Therefore, Objector argues, “[f]alsely swearing to be
eligible for an office for which one is running is a material defect that renders the
nomination [papers] null and void[,]” the Affidavit is void and the Nomination
Papers are fatally defective. (Id. at 12 (citing In re Nomination Petition of Kathleen
J. Prendergast, 673 A.2d 324 (Pa. 1996)).)

      B. Candidate’s Arguments
      Candidate agrees with the trial court’s conclusion that his “failure to
disaffiliate from [a party] as prescribed by the Pennsylvania Election Code[] was not
fatal to [his] potential candidacy because [he] was neither a ‘candidate’ nor a ‘sore
loser’ and such non-negligent failure, as in this case[,] is simply not a fatal action.”
(Candidate’s Br. at 7 (footnote omitted).) Candidate cites In re Scroggin, 237 A.3d
at 1018-19, to define a “sore loser” as “individuals who unsuccessfully attempted to
secure the nomination of a political party before filing nomination papers as a
candidate of a political body.” (Candidate’s Br. at 8.) Because Candidate was never
a candidate for a primary election and did not lose a primary election, Candidate’s
“efforts to get on the ballot of the general election was not a second run at being
elected.” (Id. at 7.) Candidate argues that precedent supports that the “sore loser”
provisions only apply where an individual seeks a “second bite of the proverbial
election apple.” (Id. at 8 (citing In re Scroggin, 237 A.3d at 1006; In re Smith, 431
A.2d at 1100-01; Baronett, 365 A.2d 179).)
      Candidate also cites In re Cohen, in which the candidate, after campaigning
as a candidate in the primary, voluntarily withdrew before the primary occurred.


                                          12
Although Candidate incorrectly states that the withdrawal was “after the time for
disassociation had passed[]”,5 our Supreme Court did permit the candidate’s name
to be placed on the general election ballot. Candidate explains it was because the
candidate was not a “sore loser” because the candidate “willfully r[an] for the party’s
nomination,” which is the same situation as here. (Id. at 9.) Candidate further argues
that he is more similarly situated to the candidate in Cohen, distinguishing the case
sub judice from that in Lachina v. Berks County Board of Elections, 884 A.2d 867
(Pa. 2005), where the candidate was involuntarily removed from the primary ballot
and the Court held that the candidate still qualified as a primary candidate because
he intended to be on the primary election ballot and thus could not run in the general
election. (Id.)
       Candidate argues that In re Guzzardi is inapplicable to the present case
because, unlike here, the Ethics Act “attached specific consequences for the failure
of a potential candidate to conform to its requirements regarding the filing of
financial disclosure statements[.]” (Id. at 10.) In contrast, Candidate argues, Section
951.1 contains no such stated consequences, and given that the Court in In re
Guzzardi limited the “fatal[-]defect rule” to circumstances involving a statutorily-
imposed consequence to the noncompliance, “there is no legislative basis for
applying the ‘fatal[-] defect rule’” to Candidate’s 10-day deviation from the 30-day
requirement. (Id. at 10.) Moreover, pursuant to In re Smith, 431 A.3d at 1098,
Candidate argues that an individual does not become a “candidate” for the purpose
of being disqualified under Section 951.1 unless and until he files nomination
petitions as a candidate for a political party. Because Candidate never filed such

       5
         We note that our Supreme Court in In re Cohen explained that “[b]ecause [the candidate]
was not a registered member of a party thirty days before the May 21, 2019 primary, Section 951.1
[wa]s not implicated in th[at] matter.” 224 A.3d at 1085 n.1.


                                               13
petitions to become a candidate for a party, Candidate was not a disqualified
“candidate” under Section 951.1.        Candidate maintains that “one cannot be a
candidate for a political party if one does not intend to be.” (Id. at 12 (citing Packrall
v. Quail, 192 A.2d 704, 706 (Pa. 1963)).) Accordingly, Candidate claims that
because he never sought or intended to become the candidate for a party during the
primary, he was not a “sore loser” in this matter and Section 951.1 is inapplicable.
       Candidate next argues that the trial court correctly held that Candidate’s
reliance on the inaccurate information from the Elections Division was reasonable,
non-negligent, and not disqualifying. (Id. at 14-15.) Candidate explains that Act 77
“muddied the water of election law” and confused Candidate with respect to the 30-
day requirement for disaffiliation by candidates and the 15-day requirement for
disaffiliation by voters. (Id.) Given those “conflicting” dates, Candidate sought
advice from the Elections Division, and Manager advised him, incorrectly, that he
was eligible to be the candidate of a political body in the General Election if he
disaffiliated 15 days before the primary. (Id. at 15.) Under Appeal of Fairview
Associates, Inc., 433 A.2d at 931, Candidate argues that “when a potential candidate
relies on inaccurate information provided by the Board of Elections, that reliance is
reasonable and the potential candidate should not be punished for [such] reliance.”
(Id. at 16.)
       Finally, Candidate asserts that the trial court properly held that Candidate was
not disqualified by signing the inaccurate Affidavit. (Id. at 18.) Candidate maintains
that the “ten (10)-day tardiness . . . [wa]s not crucial to the election process” and that
“[n]o one has been adversely impacted by [Candidate’s] error.” (Id.) Pursuant to In
re Nomination Petition of Driscoll, 847 A.2d 44, 51 (Pa. 2004), Candidate posits
that “the affidavit cannot be found to be invalid[] when a candidate believed he or



                                           14
she was being truthful,” but requires “‘evidence that the candidate knowingly
falsified the affidavit with an intent to deceive the electorate.’”                (Id. at 19.)
Candidate contends that Candidate “believed that the boilerplate form he was
signing had not been updated to reflect” the changes to the Election Code that
Candidate alleges to have occurred in Act 77 and there is no evidence that Candidate
“knowingly falsified [the A]ffidavit or intended to deceive anyone.” (Id.) Candidate
argues that “a potential candidate’s erroneous affidavit should only be found to be
disqualifying when[] the affidavit is ‘materially false.’” (Id. at 19 (quoting In re
Hacker, 728 A.2d 1033, 1034 (Pa. Cmwlth. 1999)).) Because Candidate’s “actions
were not made to deceive the electorate, nor w[ere they] materially false[,]”
Candidate maintains that the inaccurate affidavit is not grounds for his removal from
the ballot. (Id. at 19-20.)

       III. Discussion6
       A. Legal Principles
       When analyzing cases under the Election Code, the “longstanding and
overriding policy in this Commonwealth [is] to protect the elective franchise.”
Shambach v. Bickhart, 845 A.2d 793, 798 (Pa. 2004) (quoting Petition of Cioppa,
626 A.2d 146, 148 (Pa. 1993)). Our Supreme Court has cautioned that while “the
language of the Election Code . . . requires a liberal construction in order to protect
a candidate’s right to run for office and the voters’ rights to elect the candidate of
their choice[,]” In re Nomination of Paulmier, 937 A.2d 364, 371 (Pa. 2007), this
Court “cannot ignore the clear mandates of the Election Code,” In re Canvass of


       6
         “In reviewing an order adjudicating challenges to [] nomination [papers], our standard of
review permits reversal only when the findings of fact are unsupported by substantial evidence,
where there was an abuse of discretion, or where an error of law was committed.” In re Nomination
Petition of Beyer, 115 A.3d 835, 838 (Pa. 2015).


                                               15
Absentee Ballots of November 4, 2003 General Election (Appeal of Pierce), 843
A.2d 1223, 1231 (Pa. 2004). Further, where the Election Code provision at issue is
clear and express, the Court cannot use equitable principles to deviate from that plain
language. In re Guzzardi, 99 A.3d at 388; In re Scroggin, 237 A.3d at 1021.
       In interpreting the Election Code, we apply the provisions of the Statutory
Construction Act of 1972 (SCA), 1 Pa.C.S. §§ 1501-1991. “[T]he polestar of
statutory construction is to determine the intent of the General Assembly.” Appeal
of Pierce, 843 A.2d at 1230 (citing Section 1921(a) of the SCA, 1 Pa.C.S. § 1921(a)
(stating that the courts’ objective in construing or interpreting a statute is to
“ascertain and effectuate the intention of the General Assembly”), and Hannaberry
HVAC v. Workers’ Comp. Appeal Bd. (Snyder Jr.), 834 A.2d 524, 531 (Pa. 2003)).
It is a well-settled principle that “the best indication of legislative intent is the plain
language of a statute.” Commonwealth v. Gilmour Mfg. Co., 822 A.2d 676, 679 (Pa.
2003). The General Assembly has directed that “[w]hen the words of a statute are
clear and free from all ambiguity, the letter of it is not to be disregarded under the
pretext of pursuing its spirit.” 1 Pa.C.S. § 1921(b). Further, “[w]ords and phrases
shall be construed according to rules of grammar and according to their common and
approved usage[.]” Section 1903 of the SCA, 1 Pa.C.S. § 1903.
       Our Supreme Court has explained that,

       [u]nder Section 1921(c)[ of the SCA], it is only when the words of a
       statute “are not explicit” that a court may resort to other considerations,
       such as the statute’s perceived “purpose,” in order to ascertain
       legislative intent. Consistently with the [SCA], [our Supreme] Court
       has repeatedly recognized that rules of construction, such as
       consideration of a statute’s perceived “object” or “purpose,” are to be
       resorted to only when there is an ambiguity.




                                            16
Appeal of Pierce, 843 A.2d at 1230 (citations omitted). Statutory language must be
read in context with, “together[,] and in conjunction” with the remaining statutory
language. Commonwealth v. Off. of Open Records, 103 A.3d 1276, 1285 (Pa. 2014).
However, it is not the court’s role to “judicially usurp the legislative function and
rewrite [unambiguous provisions in a manner that] the General Assembly clearly did
not desire,” “‘no matter how well-intentioned’” those efforts may be.
Commonwealth v. Hopkins, 117 A.3d 247, 262 (Pa. 2015) (quoting Commonwealth
v. Kirkner, 805 A.2d 514, 516-17 (Pa. 2002)). Further, “court[s] may not amend [a]
statute but instead must examine the statute as drafted by the legislature.” Holland
v. Marcy, 883 A.2d 449, 456-57 (Pa. 2005).

      B. The plain language of Sections 951.1 and 951(e)(6)
      With these rules of statutory construction in mind, we begin our analysis with
the text of the Election Code. Section 951.1, titled “Limitations on eligibility of
candidates,” states:

      Any person who is a registered and enrolled member of a party
      during any period of time beginning with thirty (30) days before
      the primary and extending through the general or municipal election
      of that same year shall be ineligible to be the candidate of a political
      body in a general or municipal election held in that same year nor
      shall any person who is a registered and enrolled member of a party be
      eligible to be the candidate of a political body for a special election.

25 P.S. § 2911.1 (emphasis added). Section 951, “Nominations by political bodies”
provides for nominations of candidates by nomination papers, who are not
nominated by a party primary. Subsection (e) sets forth the requirements of the
candidate’s affidavit, which must be appended to the nomination paper when it is
filed. Consistent with the eligibility requirement in 951.1, Subsection (e)(6) requires



                                          17
a candidate who “is a candidate for election at a general or municipal election,” to
state in the affidavit that “he was not a registered and enrolled member of a party
thirty (30) days before the primary held prior to the general or municipal election
in that same year.” 25 P.S. § 2911(e)(6) (emphasis added).
        We address first whether this provision applies to Candidate. The plain
language of Section 951.1 addresses who is eligible “to be the candidate of a
political body in a general or municipal election held in that same year.” 25 P.S.
§ 2911.1 (emphasis added). By its plain terms, this provision applies to “[a]ny
person” who wants to be such a candidate. Id. (emphasis added). Candidate is “[a]
person” who wants “to be the candidate of a political body in [the] . . . municipal
election held in” 2021. Id. As such, Section 951.1, and the corresponding affidavit
requirement of Section 951(e)(6), apply to him. Thus, the trial court’s conclusion
that it would only apply to a “sore loser” candidate, i.e., one who was unsuccessful
in the primary, is not supported by the plain language of Section 951.1.7
        Having concluded Section 951.1 applies to Candidate, we examine that
provision’s language to determine what is required thereby. The plain language of
Section 951.1 unambiguously and explicitly states that a registered member of a
party “during any period of time beginning with [30] days before the primary
. . . shall be ineligible to be a candidate of a political body in a general . . . election.”
25 P.S. § 2911.1. This provision has three relevant considerations. The first is party
registration status, and whether the person is a registered or enrolled member of a




        7
         Further, the trial court’s reliance on the fact that no case had applied these provisions to
someone who had not participated in a primary to support its narrow interpretation of Section
951.1 is misplaced. While Section 951.1 may not have previously been applied to a candidate that
had not run in a primary, this does not limit its applicability to individuals who fall within its ambit.


                                                  18
party.8 The second is timing, specifically, the applicable and relevant time frame as
to when a person’s party registration status affects their eligibility to be a political
body candidate, which is “during any period of time beginning with [30] days
before the primary . . . .” Id. The third is the consequence if the person is a registered
member of a party during the 30-day period, which is that the person “shall be
ineligible to be the candidate of a political body in a general or municipal election
in that same year.” Id. Here, the parties do not dispute that a candidate cannot be a
registered member of a party and be a political body candidate, and Candidate here
did change his party registration. The parties do dispute, however, the applicable
and relevant time period in this case, and how to interpret, and whether to apply, the
consequence to Candidate. Given that “the best indication of legislative intent is the
plain language of a statute[,]” Gilmour Manufacturing Co., 822 A.2d at 679, we look
more closely at the text.

       1. Applicable time period
       In describing the time period, the statute not only includes a specific number,
30, for the period of days, but amplifies that the applicable time frame is “during
any period of time beginning with [30] days before the primary. . . .” 25 P.S.
§ 2911.1. Not being a registered and enrolled member of a party during this
limitation period is a substantive requirement that must be met in order for a person
to be eligible to be a candidate for a political body. The General Assembly repeated
and amplified this requirement by including it in Section 951(e)(6) as one of the
matters to which a candidate for a political body must attest. Thus, to appear on the

       8
         Generally, the Election Code’s definition of what constitutes a “political party” is tied to
the percentage of votes an entity’s (political party or political body) candidates receive in the
general or municipal election preceding the primary. Section 801 of the Election Code, 25 P.S.
§ 2831.


                                                19
ballot, a candidate for a political body must attest that “he was not a registered and
enrolled member of a party [30] days before the primary[,]” which is,
essentially, that they have complied with the requirements of Section 951.1. 25 P.S.
§§ 2911.1, 2911(e)(6)
        Candidate argues that there is confusion regarding the ongoing applicability
of the 30-day time period because, in Act 77, the General Assembly recently changed
the deadline for receipt of valid voter registration applications before the primary
from 30 days to 15 days. See Section 1231(b) of the Election Code, 25 P.S.
§ 3071(b). Thus, persons who want to change their voter registration status for the
primary election can now do so up to 15 days before the primary, whereas before
Act 77, the change had to be made 30 days before the primary. This Court
acknowledges that, prior to Act 77, there was consistency between the two deadlines
as they were both 30 days, and as Candidate has contended, both deadlines implicate
a person’s registration status before a primary election. Such consistency could
suggest that the General Assembly intended both time periods to be the same, as
Manager apparently believed. However, had the General Assembly intended these
timeframes to be the same, it could have stated that the time frame in Section 951.1
be “the deadline for receipt of voter registration applications.” Such language would
undeniably link the two deadlines, but the General Assembly did not provide that
link.
        There is no question that, through Act 77, the General Assembly made
numerous changes to the Election Code, including the change in the deadline as to
when voter registration applications must be received (from 30 days to 15 days).
However, in engaging in statutory construction, it is important to consider both what
the General Assembly says and does not say. Pilchesky v. Lackawanna County, 88



                                         20
A.3d 954, 965 (Pa. 2014). Considering this principle, we are mindful that when the
General Assembly changed the time period in Section 1231(b) to 15 days, it did not
similarly change the 30-day time period in Sections 951.1 and 951(e)(6), and that it
could have done so. The Court may not amend statutory language but must read it
as written by the General Assembly. Holland, 883 A.2d at 456-57.
      Thus, were we to interpret Section 951.1 as containing the same 15-day time
period as Section 1231(b), we would have to ignore the plain language and our rules
of statutory construction, which provide that “it is only when the words of a statute
are not explicit that a court may resort to other considerations, such as the statute’s
perceived purpose, in order to ascertain legislative intent.” Appeal of Pierce, 843
A.2d at 1230 (emphasis added) (quotation marks omitted). Further, doing so would
require the Court to replace the 30-day requirement in Section 951.1, with either “the
deadline for receipt of voter registration application” or “15 days.”         Such an
interpretation effectively rewrites the unambiguous language of Sections 951.1 and
951(e)(6), replacing it with language that the General Assembly did not enact. Quite
simply, this Court is not permitted “to judicially usurp the legislative function and
rewrite” or modify the unambiguous 30-day requirement or to disregard the clear
language of Section 951.1 that establishes an express limitation on candidate
eligibility. Hopkins, 117 A.3d at 262; see also 1 Pa.C.S. § 1903; Holland, 883 A.2d
at 456-57. Thus, we cannot alter the plain language of Section 951.1 and 951(e)(6)
to be something less than the 30-day requirement expressly set forth by the General
Assembly.

      2. Consequence
      Candidate argues that the Court is not precluded from concluding that a person
who changes their registration 20 days before the primary election is nonetheless


                                          21
eligible under Section 951.1. Candidate’s argument is two-fold. First, he argues
that In re Guzzardi is inapplicable because Section 951.1 does not contain the
express “fatal-defect” language that the General Assembly had attached to a
candidate’s noncompliance with the Ethics Act. Second, he argues that given the
recent enactment of Act 77, he reasonably and non-negligently relied on the
information provided by Manager and should not be punished for doing so.
      Candidate first argues that the limitations on judicial review of the Election
Code expressed by our Supreme Court in In re Guzzardi are inapplicable here. This
is because, Candidate asserts, Section 951.1 does not impose the “fatal-defect”
consequences for noncompliance with its provisions that was used by the General
Assembly in the Ethics Act for noncompliance with that act’s requirements for the
proper filing of statements of financial interests.
      It is true that, in Section 951.1, the General Assembly did not use the phrase
“shall . . . be a fatal defect to a petition to appear on the ballot,” 65 Pa.C.S.
§ 1104(b)(3); instead, it used the phrase “shall be ineligible to be the candidate . . .
in a primary or general election . . . [,]” 25 P.S. § 2911.1. A “defect” is “[a]n
imperfection or shortcoming[.]” Black’s Law Dictionary 527 (11th ed. 2019).
“Fatal” means “[p]roviding grounds for legal or logical invalidity[.]” Id. at 750.
Black’s Law Dictionary also defines “fatal defect” as “[a] serious defect capable of
nullifying a contract.” Id. at 527. Therefore, a “fatal defect” would be a serious
imperfection or shortcoming capable of providing grounds for legal invalidity of a
petition to appear on the ballot. “Ineligible” is defined as “legally disqualified to
serve in office.”    Id. at 928.     Accordingly, here, “ineligible” means legally
disqualified from appearing on the ballot as a candidate. Thus, the legislatively
prescribed outcomes are the same – that the person shall not appear on a ballot.



                                          22
Accordingly, that the legislature used different terminology to describe the same
outcome is not a reason for finding that In re Guzzardi does not apply here.
      Pursuant to In re Guzzardi, “courts are not free to disregard . . . explicit
legislative direction based on equitable considerations.” 99 A.3d at 385 (emphasis
added).   As our Supreme Court observed in In re Guzzardi, “[e]lections are
appropriately regulated by the political branch precisely because they are inherently
political” and, therefore, “the judiciary should act with restraint, in the election
arena, subordinate to express statutory directives.” Id. at 385-86. Thus, “where the
legislature has attached specific consequences to particular actions or omissions,
Pennsylvania courts may not mitigate the legislatively prescribed outcome through
recourse to equity.” Id. at 386.
      Second, in light of the General Assembly’s “explicit legislative direction” and
expressly imposed consequences in Section 951.1, which we cannot disregard by
applying equitable principles, In re Guzzardi, 99 A.3d at 388, the Court cannot
accept Candidate’s argument that he should not be punished for his reliance on the
erroneous advice from Manager. While we acknowledge that Act 77’s change to the
voter registration deadline may have caused confusion as to whether the 30-day
requirement applicable to a person who wants to be a political body candidate was
also amended, Candidate asks this Court to exercise its equitable powers to mitigate
the harsh consequences and allow him to remain on the ballot. However, pursuant
to In re Guzzardi, we may not do so in light of the express language used by the
General Assembly. Further, our Supreme Court has clearly indicated that reliance
on official interpretations does not excuse a failure to comply with express
provisions of the Election Code. See, e.g., In re Scroggin, 237 A.3d at 1021 (stating
that our Supreme Court “repeatedly has cautioned[ that] even erroneous guidance



                                         23
from the Department [of State] or county boards of elections cannot nullify the
express provisions of the Election Code”); In re Guzzardi, 99 A.3d at 388
(explaining that “even if there was some miscommunication at the Department of
State . . . , this does not offset the underlying, self-acknowledged mistake” of the
candidate “in failing to apprehend, from the outset, the express statutory requirement
to file a statement of financial interests with the Ethics Commission.”); Appeal of
Pierce, 843 A.2d at 1225 (holding that “[n]o [] ‘recognized exception’ exists that
would permit a court to employ a jurisprudential doctrine to defeat a substantive
provision of the Election Code[]” and, therefore, that reliance on incorrect
information from a board of elections will not overcome such provision).9
Accordingly, the Court cannot, as Candidate asks, apply equitable principles to allow
Candidate to remain on the ballot where he was a registered and enrolled member of
a political party 20 days before the primary election in derivation of the express
provisions of Sections 951.1 and 951(e)(6).

       C. The Candidate’s Affidavit
       Finally, Objector argues that Candidate’s Affidavit is false and contains
material falsehoods and, accordingly, is invalid and voids Candidate’s Nomination
Papers. Candidate maintains that his Affidavit does not require disqualification
because he did not intend to deceive the electors and honestly believed that the
Affidavit stated the incorrect deadline.


       9
          Although Candidate points to In re Nomination Papers of Kim D. Williams and Appeal
of Fairview Associates, Inc. as situations in which the Court has applied equitable principles, we
note that the statutory provisions with which, respectively, the candidate and electors did not
comply contained ambiguities regarding where a statement of financial interest should be filed and
how many signatures were needed for a ballot initiative. Here, in contrast, Section 951.1’s
requirements and consequences are clear and unambiguous. Thus, neither of these cases require a
different result.


                                               24
       As set forth above, Section 951(e)(6) requires a candidate to append to their
nomination paper an affidavit attesting that the candidate was not a registered and
enrolled member of party 30 days before the primary election. 25 P.S. § 2911(e)(6).
Section 976(a) of the Election Code, 25 P.S. § 2936(a), provides that “[n]o
nomination petition, nomination paper[,] or nomination certificate shall be permitted
to be filed if . . . it contains material errors or defects apparent on the face thereof[.]”
Our Supreme Court has explained that the requirement that candidates sign and file
such affidavits is “[o]ne of the Election Code’s critical anti-fraud mechanisms[.]” In
re Scroggin, 237 A.3d at 1018. The Court has further stated:

       [T]he provisions of the election laws relating to the form of nominating
       [papers] and the accompanying affidavits are not mere technicalities
       but are necessary measures to prevent fraud and to preserve the
       integrity of the election process. . . . The requirements of sworn
       affidavits are to insure the legitimacy of information crucial to the
       election process.

Petition of Cianfrani, 359 A.2d at 384 (internal citations omitted). Thus, “it has long
been the case that a candidate’s failure to present and file an affidavit of candidacy
with his or her nomination paper is a fatal defect necessitating its rejection.” In re
Scroggin, 237 A.3d at 1019 (citing Brown v. Finnegan, 133 A.2d 809, 813 (Pa.
1957)); In re Street, 516 A.2d 791, 793 (Pa. Cmwlth. 1986) (explaining that “a false
candidate’s affidavit is a fatal defect that cannot be amended and would require the
setting aside of the nomination [paper]”).
       In Petition of Cianfrani, the candidate executed an affidavit attesting that he
was a registered and enrolled member of a party, despite having not been registered
and enrolled with that party until the day after the affidavit’s execution. 359 A.2d
at 384. Our Supreme Court held that “a false affidavit must be [a]t least equated
with the failure to execute an affidavit[]” and “[s]uch a defect cannot be cured by

                                            25
subsequent conduct and the [candidate’s nomination] petition was therefore void and
invalid.” Id. As such, the Court concluded that the false affidavit could not be cured
and the candidate’s petition was void and invalid. Id.
      Candidate compares the case sub judice to In re Hacker, 728 A.2d at 1034,
arguing that a candidate’s affidavit is only disqualifying where it is “materially false”
and signed knowing that it was untruthful with an intent to deceive the electors. In
In re Hacker, the candidate listed his residence as Kutztown, Pennsylvania, despite
actually residing in Fleetwood, Pennsylvania. However, the candidate asserted that
he had purchased the Kutztown home with the intent to refurbish it and listed the
Fleetwood home for sale. Further, the candidate’s voter registration and vehicle
registration card listed the Kutztown residence. Nonetheless, this Court determined
that the candidate’s residence was in Fleetwood for the purpose of the Election Code,
but did not find this defect to be disqualifying because the candidate truly believed
his residence was in Kutztown. Id.
      Following In re Hacker, this Court addressed the issue of a false affidavit in
In re Nomination Petitions of McIntyre, 778 A.2d 746 (Pa. Cmwlth. 2001). There,
the candidate listed his residence as Upper St. Clair, Pennsylvania, on his nomination
petitions but attested to living in Pittsburgh, Pennsylvania, on the candidate’s
affidavits. This Court held that the candidate’s attestation to living in Pittsburgh was
false and required the setting aside of the petitions. Id. at 747. On appeal, our
Supreme Court remanded for this Court to “make specific findings concerning [the
candidate’s] intentions or other factors that would bear upon the determination of
whether [the candidate] should be included on the primary ballot.” In re McIntyre,
770 A.2d 315, 316 (Pa. 2001). On remand, this Court found that the candidate’s
testimony regarding his residence in Pittsburgh was not credible and demonstrated



                                           26
an intent to deceive the electorate. In re McIntyre, 778 A.2d at 753-54. The Court
compared the circumstances to those in Hacker and, concluding the candidate filed
the affidavits with “an intent to deceive” the electorate, held that the error constituted
a material defect that could not be cured and, as such, the petitions had to be set
aside. Id. Our Supreme Court affirmed. See In re McIntyre, 770 A.2d 326 (Pa.
2001).
      In In re Nomination Petition of Driscoll, 847 A.2d at 50-54, our Supreme
Court examined its decisions in Petition of Cianfrani, In re Hacker and In re
McIntyre. There, the candidate listed his residence as Allentown, Pennsylvania, in
the nomination petition and filed an affidavit attesting to the same. The objector
asserted that the affidavit was false because the candidate actually resided in
Haverford, Pennsylvania, which is outside of the district for which the candidate was
seeking nomination for a congressional seat. After examining this line of cases in
light of its holding in Petition of Cianfrani, our Supreme Court held that “before an
affidavit may be declared void and invalid because it contains false information,
there must be evidence that the candidate knowingly falsified the affidavit with
an intent to deceive the electorate.” In re Nomination Petition of Driscoll, 847
A.2d at 51 (emphasis added). Because the candidate there was not actually legally
required to live in that congressional district and because, unlike the candidate in In
re McIntyre or Petition of Cianfrani, the candidate did not “intentionally falsify his
affidavit to deceive the electorate[,]” our Supreme Court held that the false affidavit
was not disqualifying in that instance. Id. at 53. Thus, falsity in an affidavit alone
is insufficient to disqualify a candidate; there must also be a showing that the
candidate’s attestation to the false information exhibited an intent to deceive the
electors.



                                           27
      In the present case, the trial court found Candidate credible that he did not
have an intent to deceive with regard to the Affidavit. This Court is bound by the
trial court’s credibility findings. See Interest of N.B.-A., 224 A.3d 661, 668 (Pa.
2020) (explaining that appellate courts “are required to accept the findings of fact
and credibility determinations of the trial court[] if they are supported by the
record”). Here, the record supports the trial court’s determination that the Candidate
did not attest to the incorrect information in the Affidavit with an intent to deceive
the electorate but was based on Candidate’s understandable confusion regarding the
changes from Act 77 and the erroneous advice received from the Elections Division.
Therefore, we are bound by that determination. Id. Thus, the present facts are
distinguishable from those in In re McIntyre or Petition of Cianfrani and akin to
those in In re Driscoll, as Candidate’s attesting to the Affidavit was not done with
the intent to deceive but was based on a reasonable, albeit incorrect, belief that the
Affidavit stated the wrong deadline. Accordingly, Candidate is not to be disqualified
based on the Affidavit.

      IV.    Conclusion
      Election cases are often difficult, and this is no exception. Candidate is to be
commended for his desire to serve the public by running for public office and for
expending his time and efforts pursuing this honorable goal. The road to the ballot,
which is governed by the statutory requirements set forth by the General Assembly,
can be complicated. Unfortunately, in this case, for Candidate to be eligible to
remain on the ballot, the Court would be required to disregard the clear and
unambiguous requirements set by the General Assembly. This we cannot do. See 1
Pa.C.S. § 1921(b). While recognizing that the Election Code should be liberally
construed, this Court nonetheless “cannot ignore the clear mandates of the Election


                                         28
Code[,]” Appeal of Pierce, 843 A.2d at 1231, and cannot use equitable principles to
deviate from that plain language, In re Guzzardi, 99 A.3d at 388; In re Scroggin, 237
A.3d at 1021. It is not the role of the courts to rewrite clear deadlines which the
General Assembly has enacted. Should the General Assembly desire to change the
30-day requirement, it may do so.
      In sum, although the trial court did not err or abuse its discretion, based on its
credibility determinations, in holding that the falsity in Candidate’s Affidavit did not
require his removal from the ballot, it did err in holding that Section 951.1 of the
Election Code does not apply to Candidate and that Candidate’s reliance on
misinformation he received excused the untimeliness of Candidate’s disaffiliation.
This is because the 30-day requirement is an express, unambiguous provision that
applies to more than just “sore loser” primary candidates and cannot be abrogated
by equitable principles. Therefore, Candidate’s failure to comply with Sections
951(e)(6) and 951.1 renders him ineligible to be a candidate of a political body in
the upcoming general election. Accordingly, the trial court’s Order is, regretfully,
reversed.


                                        _____________________________________
                                        RENÉE COHN JUBELIRER, Judge




                                          29
        IN THE COMMONWEALTH COURT OF PENNSYLVANIA


In the Matter of the Nomination           :
Papers of Mark Mlinarich,                 :
Independent Candidate for                 :
Magisterial District Judge                :   No. 949 C.D. 2021
05-3-04                                   :
                                          :
Appeal of: Scott Butler                   :

                                    ORDER


      NOW, September 17, 2021, the Order of the Court of Common Pleas of
Allegheny County is REVERSED. The Allegheny County Board of Elections is
directed to remove the name of Mark Mlinarich from the General Election ballot as
an Independent Candidate for the Office of Magisterial District Judge for Magisterial
District 05-3-04. The Prothonotary is directed to send a copy of this order to the
Allegheny County Board of Elections.



                                       _____________________________________
                                       RENÉE COHN JUBELIRER, Judge